                                         196 Filed 09/08/20
         Case 7:12-cr-00739-KMK Document 197       09/17/20 Page 1 of 1

                                                      "
                                  Law Offices of
                                Daniel A. Hochheiser
                                      Attorney At Law
                                 2 Overhill Road, Suite 400
                                 Scarsdale, New York 10583
                                    dah@hochheiser.com
                                       (646) 863-4246
September 8, 2020

Via ECF and email
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re: US v. Rasheed Harrell, 12 Cr. 739-7 (KMK)

Your Honor:

       I have consulted with my client Rasheed Harrell. Given my potential conflict of interest
described on the record during our telephonic conference on August 26, 2020, Harrell requests
the appointment of new counsel. This request, if granted, would eliminate the need for a Cursio
hearing to determine whether my simultaneous representation of Harrell's co-defendant,
concerning a separate Violation of Supervised Release matter, pending before this Court, triggers
a potential or actual conflict, and, if so, whether the conflict may be waived. Accordingly, please
assign new counsel for Harrell to ensure his 6th Amendment rights are protected.




                                             Daniel A. Hochheiser



                                       q/11-)10
Cc:    AUSA Josiah Pertz via ECF and email
       U.S.P.O. Jason Lerman via email
